Case 19-00730-5-JNC       Doc 702 Filed 02/18/20 Entered 02/18/20 14:22:00             Page 1 of 9




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION


  IN RE:                                         )
                                                 )
  CAH ACQUISITION COMPANY #1,                    )      Case No. 19-00730-5-JNC
  LLC d/b/a WASHINGTON COUNTY                    )
  HOSPITAL,                                      )          Chapter 11
                                                 )
                                                 )
                Debtor.
                                                 )

                                CERTIFICATE OF SERVICE

          The undersigned does hereby certify that a copy of the ORDER CONTINUING
 HEARING [Dkt. No. 694] was served via electronic service through CM/ECF upon those who
 have registered for such service listed in Exhibit A on February 12, 2020 and was served on those
 listed in Exhibit B by first class mail on February 18, 2020.

        This the 18th day of February, 2020.

                                      WALDREP LLP

                                       /s/ Thomas W. Waldrep, Jr.
                                       Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                       James C. Lanik (NC State Bar No. 30454)
                                       Jennifer B. Lyday (NC Bar No. 39871)
                                       Francisco T. Morales (NC Bar No. 43079)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                      Co-Counsel for the Trustee
Case 19-00730-5-JNC   Doc 702 Filed 02/18/20 Entered 02/18/20 14:22:00   Page 2 of 9




                        EXHIBIT A




                                        2
Case 19-00730-5-JNC       Doc 702 Filed 02/18/20 Entered 02/18/20 14:22:00               Page 3 of 9




                                          VIA CM/ECF


 Rayford K. Adams, III on behalf of Debtors

 Jason L. Hendren on behalf of Trustee Thomas W. Waldrep, Jr.

 Rebecca F. Redwine on behalf of Trustee Thomas W. Waldrep, Jr.

 Benjamin E.F.B. Waller on behalf of Trustee Thomas W. Waldrep, Jr.

 James C. Lanik on behalf of Trustee Thomas W. Waldrep, Jr.

 Jennifer B. Lyday on behalf of Trustee Thomas W. Waldrep, Jr.

 Francisco T. Morales on behalf of Trustee Thomas W. Waldrep, Jr.

 Thomas W. Waldrep, Jr. on behalf of Trustee Thomas W. Waldrep, Jr.

 Marjorie K. Lynch on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Brian Behr on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Kirstin E. Gardner on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Ryan J. Adams on behalf of Creditor Aspirar Medical Lab, LLC

 Brian R. Anderson on behalf of Health Care Ombudsman Suzanne Koenig

 Sam G. Bratton, II on behalf of Debtor CAH Acquisition Company 12, LLC and Interested Party
 Doerner, Saunders, Daniel & Anderson, LLP

 E. Franklin Childress on behalf of Creditor CAH Acquisition Company 11, LLC

 John Paul H. Cournoyer on behalf of Creditor Sun Finance, Inc., Creditor Paul L. Nusbaum,
 Creditor Steven F. White, and Interested Party Rural Community Hospitals of America, LLC

 Jonathan E. Friesen on behalf of Creditor Wendy C. Phillips

 Terri L. Gardner on behalf of Petitioning Creditor Medline Industries, Inc., Petitioning Creditor
 Washington County, NC, and Petitioning Creditor Robert Venable, M.D.

 Steven A. Ginther on behalf of Creditor Missouri Department of Revenue

 David J Haidt on behalf of Creditor Fairfax Healthcare Authority, Creditor First Liberty Bank,
 Interested Party City of Drumright, Oklahoma, Interested Party Cohesive Healthcare
                                                 3
Case 19-00730-5-JNC       Doc 702 Filed 02/18/20 Entered 02/18/20 14:22:00               Page 4 of 9




 Management and Consulting, Interested Party Fairfax Healthcare Authority, Interested Party
 Brent King, and Other Professional C. David Rhoades

 Patricia E. Hamilton on behalf of Interested Party Brent King

 Tyler E. Heffron on behalf of Interested Party City of Hillsboro, Kansas and the Public Building
 Commission of Hillsboro, Kansas

 Eric L. Johnson on behalf of Creditor First Capital Corporation

 Katherine Montgomery McCraw on behalf of Creditor NC Dept of Health and Human Services,
 DHB

 Felton E. Parrish on behalf of Interested Party Bank of Hays, Interested Party City of Hillsboro,
 Kansas, and the Public Building Commission of Hillsboro, Kansas, Interested Party Security
 Bank of Kansas City, Interested Party Brent King

 Nancy A. Peterman on behalf of Health Care Ombudsman Suzanne Koenig

 Mathew A. Petersen on behalf of Creditor First Capital Corporation

 Stephen W. Petersen on behalf of Creditor First Capital Corporation

 Brian H. Smith on behalf of Creditor Complete Business Solutions Group, Inc.

 Wesley F. Smith on behalf of Interested Party Brent King

 John M. Sperati on behalf of Creditor Somerset Capital Group, Ltd.

 Sharon L. Stolte on behalf of Interested Party Brent King

 Jeffrey R. Whitley on behalf of Creditor First Capital Corporation

 Nicholas Zluticky on behalf of Creditor First Liberty Bank and Interested Party Bank of Hays

 William Walt Petitt on behalf of Creditor Complete Business Solutions Group, Inc.

 Paul A. Fanning on behalf of Interested Party Cohesive Healthcare Management and Consulting,
 LLC
 Byron L. Saintsing on behalf of Siemens Financial Services, Inc.
 Ross A. Plourde on behalf of Cohesive Healthcare Management and Consulting LLC
 Marc S. Sacks on behalf of U.S, Department of Justice


                                                 4
Case 19-00730-5-JNC      Doc 702 Filed 02/18/20 Entered 02/18/20 14:22:00          Page 5 of 9




 Dennis M. Duffy on behalf of U.S. Department of Health and Human Services, U.S. Internal
 Revenue Service
 Ciara L. Rogers on behalf of Sherwood Partners, Inc.




                                               5
Case 19-00730-5-JNC   Doc 702 Filed 02/18/20 Entered 02/18/20 14:22:00   Page 6 of 9




                         EXHIBIT B




                                        6
        Case 19-00730-5-JNC            Doc 702 Filed 02/18/20 Entered 02/18/20 14:22:00                     Page 7 of 9




                                  UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
                                         GREENVILLE DIVISION
IN RE: CAH ACQUISITION COMPANY #1, LLC d/b/a                    CASE NO: 19-00730
       WASHINGTON COUNTY HOSPITAL                               DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11
                                                                ECF Docket Reference No. 694




On 2/18/2020, I did cause a copy of the following documents, described below,
Order Continuing Plan Confirmation Hearing ECF Docket Reference No. 694




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 2/18/2020
                                                          /s/ John R. Van Swearingen
                                                          John R. Van Swearingen 53646
                                                          Waldrep LLP
                                                          101 South Stratford Road, Suite 210
                                                          Winston-Salem, NC 27104
                                                          336 717 1440
           Case 19-00730-5-JNC               Doc 702 Filed 02/18/20 Entered 02/18/20 14:22:00                            Page 8 of 9




                                       UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF NORTH CAROLINA
                                              GREENVILLE DIVISION
 IN RE: CAH ACQUISITION COMPANY #1, LLC d/b/a                           CASE NO: 19-00730
        WASHINGTON COUNTY HOSPITAL
                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11
                                                                        ECF Docket Reference No. 694




On 2/18/2020, a copy of the following documents, described below,

Order Continuing Plan Confirmation Hearing ECF Docket Reference No. 694




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 2/18/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            John R. Van Swearingen
                                                                            Waldrep LLP
                                                                            101 South Stratford Road, Suite 210
                                                                            Winston-Salem, NC 27104
        Case 19-00730-5-JNC
PARTIES DESIGNATED AS "EXCLUDE" WERE Doc 702 Filed
                                     NOT SERVED       02/18/20
                                                VIA USPS          Entered
                                                         FIRST CLASS MAIL 02/18/20 14:22:00       Page 9 of    9
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


ALISHA MCCLARY                           CHRISTOPHER A. MCELGUNN                  JENNIFER ERIN OLDHAM
P.O. BOX 595                             KLENDA AUSTERMAN LLC                     10177 WCR 1170
KEOTA OK 74941                           1600 EPIC CENTER                         STIGLER OK 74462
                                         301 N MAIN
                                         WICHITA KS 67202-4816


MARY SUSAN STRAIN                        SHANE REED                               PAUL A. FANNING
P.O. BOX 85                              DIRECTOR/CREDIT A/R ESCALATION           WARD AND SMITH P.A.
KEOTA OK 74941                           FINANCE                                  POST OFFICE BOX 8088
                                         THREE LAKES DRIVE                        GREENVILLE NC 27835-8088
                                         NORTHFIELD IL 60093


CAH ACQUISITION COMPANY # 1 LLC          DEBBIE MAYHALL                           JERRY P. SPORE
C/O CORPORATION SERVICE CO.              30728 W.C.R. 1250                        SPRAGINS BARNETT & COBB PLC
REG. AGENT                               STIGLER OK 74462                         312 E. LAFAYETTE STREET
2626 GLENWOOD AVENUE SUITE 550                                                    JACKSON TN 38301
RALEIGH NC 27608


NICKI SALES                              SUZANNE KOENIG                           GENERAL ELECTRIC CAPITAL
20293 NCR 4553                           SAK MANAGEMENT SERVICES LLC              CORPORATION
KEOTA OK 74941                           300 SAUNDERS RD. SUITE 300               P.O. BOX 414 W-490
                                         RIVERWOODS IL 60015                      MILWAUKEE WI 53201



CURTIS S. POTTER                         JENNIFER RADCLIFFE                       JONATHAN O. STEEN
WASHINGTON COUNTY COUNTY                 305 SE 6TH STREET                        SPRAGINS BARNETT & COBB PLC
MANAGER/ATTY                             STIGLER OK 74462                         213 E. LAFAYETTE STREET
PO BOX 1007                                                                       JACKSON TN 38301
PLYMOUTH NC 27962


PATRICIA SHAFFER                         W. TYLER CHASTAIN ESQ.                   MEDPRIME CAPITAL
30329 S.C.R. 4340                        BERNSTEIN STAIR & MCADAMS LLP            7808 CREEKRIDGE CIRCLE SUITE 250
STIGLER OK 74462                         116 AGNES ROAD                           EDINA MN 55439
                                         KNOXVILLE TENNESSEE 37919
